Gileillan, G. J.
This case is controlled by the decision in Richmond v. Johnson, 28 Minn. 447, (10 N. W. Rep. 596.) Whether the Masonic Relief Association was a mutual life insurance company, or a mutual benefit society, whatever the difference between the two may be, is of no importance. The question is, what was the contract with the association, and what was the effect of the designation by the person whose life was insured of his wife, Nancy S. Gutterson, as the person to receive the sum payable on his death, and of her death during his life ? In this case, as in the case cited, the husband, under the by-laws of the association, might at any time, without the consent of the person first designated, change the designation. While this was so the person designated had but a bare expectancy, which is not property, and which, of course, ceased upon her death.
Order affirmed.